Citation Nr: 1040418	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to an increased rating for Sturge-Weber Syndrome 
(SWS) (alternately diagnosed as Klippel Trenaunay Syndrome 
(KTS)), currently evaluated as 20 percent disabling.  

2.  Entitlement to a total rating based upon individual 
unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In November 2008, the Veteran testified at a Travel Board hearing 
before the Undersigned in Nashville, Tennessee.  A transcript of 
that hearing is of record and associated with the claims folder.  

In February 2009, the Board remanded the instant claim for 
further development.  

The issues of whether a separate compensable orthopedic rating is 
warranted as a complication/manifestation of SWS/KTS and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  SWS/KTS is not productive of stomatitis, diarrhea, and 
symmetrical dermatitis.  

2.  For the period prior to August 30, 2002, the 
symptoms/manifestations of the Veteran's SWS/KTS included port 
wine stains that, when rated as analogous to eczema, were 
exceptionally repugnant.  

3.  For the period from August 30, 2002, forward, the 
symptoms/manifestations of the Veteran's SWS/KTS included port 
wine stains that, when rated as analogous to eczema, covered more 
than 40 percent of his entire body.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for SWS/KTS 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.20, 4.88b, DC 6399-6315 (2010).  

2.  The criteria for a rating of 50 percent, and no more, prior 
to August 30, 2002 for port wine stains (rated by analogy to 
eczema) as a complication of SWS/KTS have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.20, 
4.88b, DC 7899-7806 (2002).  

3.  The criteria for a rating of 60 percent, and no more, since 
August 30, 2002 for port wine stains (rated by analogy to eczema) 
as a complication of SWS/KTS have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.20, 4.88b, DC 
7899-7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the Veteran of any evidence that is necessary 
to substantiate his claim.  This includes notifying the Veteran 
of the evidence VA will attempt to obtain and that which the 
Veteran is responsible for submitting.  Proper notice must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that the VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
See 38 C.F.R. § 3.159 (2010).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

These notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and the effective date of the disability.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from his disagreement with the denial 
of his increased rating claim for SWS/KTS.   

As for the increased rating claim for SWS/KTS, the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was reflected in a 
September 2002 letter sent to the Veteran prior to the initial RO 
decision that is the subject of this appeal.  He also received 
notice in an October 2006 letter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

With respect to the Dingess/Hartman requirements, the Veteran was 
given notice of what type of information and evidence he needed 
to substantiate his claim for an increased rating as this is the 
premise of the claim.  It is therefore inherent that the he had 
actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in March 2006.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issue on appeal, which was 
subsequently readjudicated in a June 2010 supplemental statement 
of the case.  Under these circumstances, the Board finds that 
adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his claims to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records and private treatment records with the claims 
file.  Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that have not been obtained.  

Furthermore, the Veteran was also afforded numerous VA 
examinations, for his claims.  His most recent examination was in 
April 2010.  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  No 
assertion has been made that the Veteran's SWS/KTS disability has 
worsened since his April 2010 examination.  The Board finds the 
above cited VA examination reports, and in particular the 
April 2010 examination, to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
information necessary to evaluate his disability under the 
applicable rating criteria.  

Additionally, in November 2008, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2008 hearing, the undersigned Veterans 
Law Judge identified the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
onset of his hypertension and whether there were any outstanding 
medical records available demonstrating an earlier diagnosis.  
See T. at p. 3-4.  Therefore, not only was the issue "explained 
. . . in terms of the scope of the claim for benefits," but 
"the outstanding issues material to substantiating the claim" 
were also fully explained.   See Bryant, 23 Vet. App. at 497.  
Moreover, the hearing discussion did not reveal any evidence that 
might be available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the appellant's claims for 
service connection for hypertension.  As such, the Board finds 
that, consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claims based on the 
current record.

In light of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991). Where a veteran appeals the denial of a claim 
for an increased disability rating for a disability for which 
service connection was in effect before she filed the claim for 
increase, the present level of the veteran's disability is the 
primary concern, and past medical reports should not be given 
precedence over current medical findings.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of 
the claim for increase is lengthy and factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms which would warrant different ratings, 
different or "staged" ratings may be assigned for such different 
periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies will 
be avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

The Veteran is diagnosed with SWS/KTS.  This disability, which is 
not listed in the Rating Schedule, is rated by analogy to 
Pellagra, Diagnostic Code 6315.  Additionally, there are varying 
manifestations and complications that flow from this disability, 
and one of the complications of the disability, port wine stains, 
is additionally rated by analogy to eczema.  

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

SWS/KTS

The Veteran claims that his SWS/KTS is more severe than currently 
rated.  

The Rating Schedule does not have a specific Diagnostic Code for 
SWS/KTS.  In such cases, the disability shall be evaluated by 
analogy to a closely related disease in which the functions 
affected and anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. § 4.20.  In this case, the RO has 
evaluated SWS/KTS by analogy to pellagra. 38 C.F.R. § 4.88b, 
Diagnostic Code 6315.

The Veteran is rated 20 percent for this disability.  A 20 
percent rating is warranted if there is disability showing 
stomatitis, achlorhydria, or diarrhea.  In order to warrant a 40 
percent rating, SWS/KTS must be productive of stomatitis, 
diarrhea, and symmetrical dermatitis.  

A review of the record shows that the Veteran has had repeated 
examinations throughout this appellate period.  The record showed 
that he was treated for gastroesophageal (GERD) since 2006.  In 
March 2007, the record showed that he used beta blockers for his 
symptoms.  During this time, it was noted that he was prescribed 
Ranitidine for stomach problems.  In November 2008, he was seen 
at VA for not well-controlled GERD symptoms.  It was noted that 
Ranitidine did not control his symptoms and it was discontinued 
and he was started with Omeprazole.  Later that month, he 
developed diarrhea.  The diarrhea continued for nearly a month.  
Omeprazole was discontinued and an increased dosage of Ranitidine 
was prescribed.  In January 2009, it was noted that his stomach 
condition was well-controlled with the increased dosage of 
Ranitidine.  An April 2010 VA examination showed the Veteran's 
abdominal/GERD examination to be normal.  No evidence of 
stomatitis was shown during the appellate period.  

Applying the criteria set forth above, there is no evidence of 
stomatitis, diarrhea, and symmetrical dermatitis shown, 
necessary for a 40 percent rating.  Although there is evidence 
that the Veteran is medicated for stomach conditions and he has 
had chronic diarrhea for a short time, there is no evidence that 
shows all three disorders, necessary to warrant the next higher 
rating criteria.  Indeed, the Veteran has made no allegation that 
he suffers from stomatitis or, for that matter, that his with 
diarrhea is due to his SWS/KTS.  Rather, as discussed below, his 
primary focus is the argument that he suffers from skin and 
orthopedic symptoms that should be rated separately.  Thus, as 
the symptoms of SWS/KTS, rated as pellagra, do not more nearly 
approximate or equate to the criteria for the next higher rating, 
the preponderance of the evidence is against a rating higher than 
20 percent for SWS/KTS at any time during the appeal period, and 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Port Wine Stains (Dermatitis/Eczema) 

The Veteran has been noted to have port wine stains of the skin.  
This is a complication of the Veteran's service-connected 
SWS/KTS.  See Report of VA examination dated in October 2009.  In 
this regard, the Board is well aware of the fact that SWS/KTS is 
a congenital disorder.  Id. The Board is equally aware that his 
port wine stains were evident at birth as well as at his 
enlistment examination.  However, the fact remains that he was 
granted service connection for SWS/KTS, and that his service 
treatment records provide no clear indication physical 
description of the port wine stains at enlistment, to include the 
surface area covered.  Thus, in resolving all doubt in his favor, 
the Board will evaluate the port wine stains of the Veteran's 
service connected SWS-KTS in their entirety.  In this regard, the 
skin disability appears to be most appropriately rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis 
or eczema).

During the course of the Veteran's claim, the diagnostic criteria 
used for the rating of eczema have been changed.  The applicable 
rating criteria for skin disorders, found at 38 C.F.R. § 4.118, 
were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 
(July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 
54708 (September 23, 2008)).  The October 2008, however, does not 
address eczema/dermatitis and, more importantly, specifically 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  In this case, the 
Veteran filed his claim in June 2001.  Therefore, only the post-
2002 and pre-October 2008 versions of the schedular criteria are 
applicable.  

Under the old criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001), a 50 percent rating was warranted with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  In order to warrant 
a 30 percent rating, there must be constant exudation or itching, 
extensive lesions, or marked disfigurement.  

Under the revised criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007), a 60 percent rating requires more than 40 percent of 
the entire body or more than 40 percent of the exposed areas 
affected, or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
12 months.  A 30 percent evaluation is warranted if 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total duration 
of six weeks or more, but not constantly, during the past 12 
months.  

A review of the record shows that throughout the rating period, 
the Veteran has had port wine stains covering a substantial 
portion of his body.  In July 2001, it was noted that the port 
wine stains were on his face, left maxillary and ophthalmic 
distributions, right neck, left chest, left arm, and right leg.  
He was seen for follow-up in the dermatology clinic in 
August 2001.  He was offered laser treatment for his post wine 
staining and was anxious to start.  

In October 2002, the Veteran underwent a VA examination.  It was 
noted during that examination that the Veteran had blue to 
purplish birthmark over the left side of his face, the right side 
of his lateral neck, down the left shoulder, and left arm, the 
left half of his back, neck, thoracic spine, and across his 
lumbar spine.  The port wine stains then continued on the right 
posterior lateral leg down to his toes.  

The Veteran was seen for a plastic surgery consultation in 
January 2003.  At that time, the port wine staining was described 
as significant over his left face and neck, including his left 
chest and arm, and his right leg.  He had then developed some 
small hemangiomas over his left cheek within the area of the port 
wine staining.  It was noted that he needed further treatment 
with candela laser under anesthesia.  

Pursuant to the Board's February 2009 remand, the Veteran 
underwent VA dermatology examination in April 2010.  The examiner 
stated that the Veteran's skin findings were quite severe found 
on the left face, right temple, on the neck, most of the left 
arm, left back, both buttocks, and the right leg.  The record 
showed several smaller "blebs" that had been treated, mainly on 
the face.  He had been treated with pulsed laser in the past, the 
last time in 2003.  He was noted to not take any immune 
suppressive drug or any corticosteroids in the last 12 months.  
He did not have a significant cutaneous breakdown of the skin but 
had general skin sensitivity within the areas affected by the 
port wine stains.  The skin sensitivity was worse with cold.  
When cold, the areas turned colors and ended up being purple.  He 
did have hypertrophy of the left face which made it difficult to 
fit glasses appropriately.  He did not have any hypertrophic 
scars or bound down areas and there was no functional impairment 
from the cutaneous standpoint.  The problem was from a social 
standpoint due to disfigurement.  Examination revealed that the 
skin beneath the port wine stains was spongy and a little 
elevated/infiltrated with vascular malformations.  Total body 
surface area covered with port wine stains was approximately 
60 percent.  Exposed body area covered with port wine stains was 
50 percent.  

Prior to August 30 2002, based on the examiner's description of 
the Veteran's port wine staining, and resolving all reasonable 
doubt in the Veteran's favor, a 50 percent rating for 
exceptionally repugnant, and no more, is warranted for port wine 
staining, rated by analogy to eczema.  This is the highest 
schedular rating for this condition and based on the extensive 
coverage of his body, and the laser treatment necessary for the 
treatment, a 50 percent rating is warranted.  

Since August 30, 2002, the Veteran has continued treatment for 
port wine staining (rated by analogy to eczema/dermatitis).  
Pursuant to the Board's remand in February 2009, the Veteran was 
examined for this condition again and the percentage of coverage 
of the condition was reported.  The port wine staining covered 
approximately 60 percent of the Veteran's entire body and his 
exposed body area was 50 percent.  These findings reflect a 
60 percent rating , the highest schedular rating, under DC 7806 
for dermatitis/eczema.  

The Board has also considered the Veteran's statements that his 
SWS/KTS disability was worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
his senses. Layno, 6 Vet. App. at 470.  However, he is not  
competent to identify a specific level of disability of his 
SWS/KTS and skin complications flowing from SWS/KTS, according to 
the appropriate diagnostic codes.  Such competent evidence 
concerning the nature and extent of the Veteran's SWS/KTS and 
skin complications flowing from SWS/KTS, has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings address the criteria under 
which the disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the SWS/KTS appeal is denied.  

Consideration has been given to the fact that the Veteran's port 
wine stains cover his face, head, and neck, and that the old and 
new versions of DC 7800 provided for ratings for disfigurement 
"scars" of the head, neck and face.  However, the highest 
rating under old version of DC 7800 was 50 percent, which is the 
same rating being provided to the Veteran under DC 7806.  The 
Veteran is therefore in receipt of the maximum schedular rating 
for his skin disorder for the period prior to August 2002.  A 
separate compensable rating under DC 7800 is not deemed 
appropriate.  The 50 percent rating being under DC 7806 is based 
on the finding that the port wine stains are exceptionally 
repugnant, which essentially the same criteria for assigning a 50 
percent are rating under DC 7800.  Assigning separate compensable 
ratings under DC 7800 and 7806 would therefore amount to 
pyramiding.  38 C.F.R. § 4.14 (2010). 

As for the period from August 2002, the Board acknowledges that a 
higher (80 percent) rating may be assigned under DC 7800.  Under 
the revised DC 7800, ratings may be based on the number of 
characteristics of disfigurement present.  The eight 
characteristics of disfigurement, as listed in Note 1, include 
the following: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch (0.6 
centimeters) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39 square centimeters); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); and (8) skin indurate and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  A rating of 10 percent requires one characteristic 
of disfigurement.  A rating of 30 percent is warranted where 
there are two or three characteristics of disfigurement, a rating 
of 50 percent is warranted where there are four characteristics 
of disfigurement, and a rating of 80 percent is warranted where 
there are six or more characteristics of disfigurement.  Ratings 
of 30, 50, and 80 percent are also warranted where there is 
visible or palpable tissue loss and additional symptomatology.

Here, there is no evidence that the Veteran's port wine stains 
results in a scar adherent to underlying tissue, soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters), or skin indurate and inflexible in an area 
exceeding six square inches (39 square centimeters).  Thus, the 
Veteran, at best, has five characteristics of disfigurement.  
Such would result in the assignment of a 50 percent rating under 
the revised DC 7800, which is less than the 60 percent rating 
that has been assigned.  The Veteran is also precluded for 
receiving a separate compensable rating under the pyramiding rule 
of 38 C.F.R. § 4.14.  The 60 percent rating being assigned under 
DC 7806 is based on the amount of exposed skin that his affected 
by the port wine stains, which includes his face, neck, and head.  
Moreover, as discussed above, many of the characteristics of 
disfigurement contemplate the surface area covered by the scar.  

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeal period, there is no 
evidence of hospitalization as a result of his SWS/KTS 
disabilities and no documentation that either disability, the 
SWS/KTS or the skin condition specifically affects his ability to 
be employed.  The Veteran asserted that his ability to work was 
affected by his SWS/KTS disability.  Throughout the appellate 
period, the Veteran has had several periods of employment, and 
most recently, in October 2009, he related that he had chest 
pains when he was stressed at work.  As of that date, it appears 
that he was working.  In April 2010, during his VA examination, 
he reported that he was not working and had not worked since 
service because of his SWS/KTS.  It was not clear whether or not 
the Veteran was working at that time, but his statements were 
inconsistent with the evidence of record.  Not only did the 
record reflect he was working 6 months earlier, the record also 
reflected that since service, the Veteran had worked at several 
jobs to include the VA and Postal Service.  Finally, there is no 
evidence that the dermatological manifestations of his SWS/KTS, 
in and of themselves, have interfered with his employment.

Moreover, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and the SWS/KTS provides for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Although the skin disability, 
as a complication of SWS/KTS, is rated at the highest schedular 
rating, the Veteran's  disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted for his claimed 
service-connected SWS/KTS and the skin condition as a 
complication of SWS/KTS increased ratings.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his service-connected SWS/KTS warrants an 
increased rating for any period on appeal.  The Veteran's skin 
condition, a complication of SWS/KTS, warrants no more than a 
separate 50 percent rating prior to August 2002 and a 60 percent 
rating since August 2002.  


ORDER

An increased rating for SWS/KTS, is denied.  

A separate 50 percent rating, and no more, prior to August 2002 
for port wine staining (rated analogous to  eczema) is granted, 
subject to the controlling regulations governing the payment of 
monetary benefits.

A separate 60 percent rating, and no more, since August 2002 for 
port wine staining (rated analogous to eczema) is granted, 
subject to the controlling regulations governing the payment of 
monetary benefits.


REMAND

As part of its February 2009 remand, the Board directed the 
RO/AOJ to provide the Veteran with examination to determine the 
nature and severity of the orthopedic manifestations of his 
SWS/KTS.  It was noted in the April 2010 VA examination that the 
Veteran had upper and lower extremity complaints to include arm 
and leg discrepancies, hip and knee complaints.  Bilateral knee 
and hip pain was noted, but no evaluation or diagnoses related to 
those complaints were made.  No evaluation was made as to the 
upper extremity complaints.  This should be done prior to final 
adjudication of the claim.  

In Stegall v. West, 11 Vet. App. 268 (1998) the United States 
Court of Appeals for Veterans Claims (Court) held that a remand 
was necessary due to a failure of the Board's directives in a 
prior remand.  The Court further held, that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Id.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Because the Veteran in this case has 
alleged that he is unable to work due to his SWS/KTS disability, 
the Board finds that the issue of TDIU has been reasonably raised 
by the record and is, thus, properly before the Board by virtue 
of his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).  In this case, the Veteran is presently service connected 
for SWS/KTS, currently evaluated as 20 percent disabling; port 
wine staining of the skin (rated as eczema), associated with the 
SWS/KTS, currently evaluated as 60 percent disabling; 
dysthymia/depressive disorder, associated with SWS/KTS, currently 
evaluated 50 percent disabling; and suspect glaucoma, left eye, 
with bilateral ocular melanosis, currently 10 percent disabling.  
The Veteran has a combined rating of 90 percent.  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
For the purpose of achieving the minimum percentage requirements, 
disabilities resulting from a common etiology or a single 
accident are to be considered as one disability.  Id.  

In the present case, the Veteran has three additional service-
connected disabilities, all stemming from his service-connected 
SWS/KTS.  Therefore, these separately rated manifestations all 
associated with the Veteran's SWS/KTS are considered a single 
disability and combine to a rating of 60 percent or more to meet 
the minimum threshold requirement.  All of the aforementioned 
service-connected disabilities, combine to establish a single 90 
percent rating.  

The Board is clearly aware that the issue of unemployability has 
been raised, however, there is no indication that the RO has 
considered the issue of a TDIU on its merits.  Such needs to be 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the law and 
regulations pertaining to a claim for a total 
disability evaluation based on individual 
unemployability.  The Veteran should also be 
provided with an appropriate application form 
regarding his claim for entitlement to TDIU.  
The Veteran is requested to return the 
complete form, and he is advised that failure 
to cooperate in the development of his claim 
could result in the denial of his claim.   

2.  The Veteran should undergo an orthopedic 
VA examination.  All indicated studies, to 
include x-ray examination and range of motion 
testing, should be performed.  The Veteran's 
upper extremity and lower extremity, hips, 
knees, and any other orthopedic manifestation 
of the Veteran's SWS/KTS should be examined.  
The examiner should specifically identify the 
joint/extremities effected by SWS/KTS.

The examiner is also requested to offer an 
opinion as to whether the symptoms of the 
Veteran's service-connected SWS/KTS 
(systemic, neurological, dermatological, and 
mental) are in and of themselves so severe as 
to preclude substantially gainful employment.

The examiner should not base an opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular field, 
which could also potentially be due to 
external bases such as economic factors, but 
rather to all reasonably available sources of 
employment under the circumstances.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331- 
332 (1991).

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.  If 
any requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

3.  If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he and 
his representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable legal 
criteria pertinent to this appeal, to include 
the laws and regulations for increased rating 
and TDIU.  They should be given an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


